Comments #1 and #2 Item 5. Operating and Financial Review and Prospects, page 8 Critical Accounting Policies, page 10 Investments, page 12 1. It appears from your disclosure that the fair values for €67 billion of your investments are provided in part by pricing services. It appears to be the case from the disclosure that the pricing service, brokers or arranging banks determine fair value rather than management. If this is not the case, please revise your disclosure to clarify. 2. While you are not required to indicate or infer that pricing services, brokers or arranging banks determine fair value, when you do, you must also disclose their names. If you include their names in or incorporate them by reference into a 1933 Securities Act filing, you will also need to include their consents. Response – comments #1 and #2 The reference to pricing services was only intended to be descriptive and provide transparent disclosure with regard to various inputs to the process that the Group uses in determining the fair values of its investment securities. Quotes provided by external parties are considered to be inputs from market participants. They represent objective market sources provided by unrelated parties. We did not intend our references to pricing services to suggest that the Company is not responsible for determining the fair values of these securities nor did we intend to transfer any responsibility to third parties.
